Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Oroskey on 1/5/21.

The application has been amended as follows: 
In claim 17, line 1, after “16,” inert “further comprising:
a project clamp;”
In claim 18, line 1, after “16,” insert “further comprising:
a project clamp;”
In claim 19, line 1, after “16,” insert “further comprising:
a bench clamp;”
In claim 20, line 1, after “16,” insert “further comprising:
a bench clamp;”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitation of a flange positioned along an inward edge and an outward edge of the recess thereby forming a T-slot; a project clamp; the project clamp having a lower clamp arm, an upper clamp arm and a clamping mechanism; wherein when the lower clamp arm of the project clamp is engaged with the slot of the first benchtop, the project clamp is slidable along a length of the slot of the first benchtop, was not found in the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        January 30, 2021

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723